Exhibit 10.10
General Mills Separation Pay and Benefits Program for
Officers
Introduction
          This document sets forth the Separation Pay and Benefits Program for
Officers (the “Program”) of General Mills, Inc. (the “Company”). The provisions
of the Program reflect a comprehensive review undertaken by the Company of its
severance policies and programs, and will govern terminations of employment
following the effective date (the “Effective Date”) of the Program’s adoption by
the Company’s Board of Directors (the “Board”).
          The provisions of the Program are set forth in two independent
component plans. Plan A of the Program (“Plan A”) formalizes the Company’s
existing severance practices, and Plan B of the Program (“Plan B”) sets forth
certain provisions that will apply in respect of terminations of employment of
certain officers following a Change of Control (as defined herein).
          The Program serves as the umbrella document governing severance
policies of the Company. However, each of Part A and Part B, as subplans of the
Program, constitute independent employee benefit plans and shall be treated for
purposes of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), as distinct plans.
          The Program supersedes any severance plans, policies and/or practices
currently in effect at the Company and its Affiliates with respect to
Participants (as defined in Plan A) and Change of Control Participants (as
defined in Plan B).

 



--------------------------------------------------------------------------------



 



Plan A
ARTICLE I
PURPOSE
          This Plan A is intended to formalize the Company’s separation pay and
benefits policy. The purpose of this Plan A is to provide transitional pay and
benefits for a limited period of time to certain terminated employees. The
Company reserves the right to amend or terminate this Plan A by action of the
Committee (as defined below) in accordance with the amendment and termination
provisions set forth below.
ARTICLE II
DEFINITIONS
          As used in this Plan A, the following words and phrases shall have the
following respective meanings (unless the context clearly indicates otherwise):
     2.1 Administrator. The Company.
     2.2 Affiliate. An Affiliate of the Company shall mean any company
controlled by, controlling, or under common control with, the Company.
     2.3 Annual Base Salary. With respect to a Participant, the annual base
salary in effect immediately prior to such Participant’s Date of Termination.
     2.4 Average Annual Bonus. The average of the applicable Participant’s
annual bonuses paid under the Incentive Plan, for each of the last three full
fiscal years (or such lesser number of years for which such Participant was
employed by the Company) prior to the year during which occurs the Participant’s
Date of Termination.
     2.5 Cause. With respect to any Participant, any definition of “Cause” set
forth in an employment, severance, or similar agreement between such Participant
and the Company (or an Affiliate thereof), or, if no such definition exists, the
occurrence of any of the following:
     (a) the Participant’s conviction of, or plea of nolo contendere with
respect to, a felony;
     (b) the improper disclosure by the Participant of proprietary information
or trade secrets of the Company and its Affiliates;
     (c) the performance by the Participant of his or her employment duties in
an unsatisfactory manner, including, without limitation, willful failure to
perform, or negligent performance of, one’s employment duties;
     (d) the falsification by the Participant of any records or documents of the
Company and its Affiliates;

-2-



--------------------------------------------------------------------------------



 



     (e) the dishonesty, willful misconduct, misappropriation, breach of
fiduciary duty, fraud, or embezzlement of the Participant with regard to the
Company and its Affiliates;
     (f) the violation by the Participant of any employment rules, policies
(including the Company’s Code of Conduct) or procedures of the Company and its
Affiliates;
     (g) any intentional or gross misconduct of the Participant that injures the
business or reputation of the Company and its Affiliates; or
     (h) the violation of any federal or state securities law, rule or
regulation governing the business of the Company and its Affiliates or the
constitution, by-laws, rules or regulations of any securities or commodities
exchange or self-regulatory organization governing the business of the Company
and its Affiliates or of which the Company is a member.
     2.6 Change of Control. As defined in Part B of this Program.
     2.7 Code. The Internal Revenue Code of 1986, as amended from time to time.
     2.8 Committee. The Compensation Committee of the Board.
     2.9 Company. As defined in the preamble and in Section 6.2 of this Plan A.
     2.10 Comparable Job. A job offering (i) no reduction in base salary of more
than 10%, (ii) no reduction in the annual cash compensation opportunity (i.e.,
base salary plus target bonus) of more than 10% (iii) no material adverse
reduction in duties and responsibilities, and (iv) no requirement of relocation
to a job location more than 50 miles from the Participant’s then-current job
location.
     2.11 Date of Termination. The applicable Participant’s last day of active
employment (or last day of Leave of Absence), as designated by the Company.
     2.12 Incentive Plan. The Company’s Executive Incentive Plan, or any
predecessor or successor plan.
     2.13 Interest. Interest on the applicable delayed payment equal to the
“prime rate” (as reported in the Wall Street Journal on the Date of Termination)
plus 1%, which interest shall be calculated on the basis of a 365-day year and
the actual number of days elapsed from and including the Date of Termination
through, but excluding, the date of payment.
     2.14 Leave of Absence. Any absence from work authorized by the Company or
an Affiliate thereof, whether paid or unpaid, including but not limited to,
absences because of bereavement, extended care of a family member, personal
emergencies, sick time, disability (short-term or long-term), education,
vacation, sabbatical, worker’s compensation, jury duty and active military
service. The duration of the applicable Leave of Absence, including the date
when the Participant is required to return to his or her active duties, shall be
determined in the Company’s sole discretion, subject to applicable legal
requirements.

-3-



--------------------------------------------------------------------------------



 



     2.15 Multiple. With respect to any Participant, such Participant’s
“Multiple” shall be the number so designated on Appendix A of this Plan A. A
Multiple may be either a whole number or a fractional number.
     2.16 Participant. Any employee of the Company and its Affiliates at the
level of Vice President or above and any other employees of the Company and its
Affiliates designated as Participants on Appendix A of this Plan A.
     2.17 Section 409A. Section 409A of the Code.
     2.18 Separation Benefits. The amounts and benefits payable or required to
be provided in accordance with Section 4.3 of this Plan A.
ARTICLE III
ELIGIBILITY
     3.1 Participation. A Participant shall cease to be a Participant in this
Plan A if such Participant ceases to be employed by the Company and its
Affiliates under circumstances not entitling such Participant to Separation
Benefits or if such Participant ceases to be employed by the Company and its
Affiliates at the level of Vice President or above.
     3.2 No Termination of Participation Following Termination Entitling
Participant to Benefits Under Plan. Notwithstanding Section 3.1 of this Plan A,
a Participant who is entitled, as a result of a cessation of employment while a
Participant, to receive benefits under this Plan A, shall remain a Participant
in this Plan A (and shall not be subject to a reduction of such Participant’s
Multiple) until the amounts and benefits payable under this Plan A have been
paid or provided to such Participant in full.
ARTICLE IV
SEPARATION BENEFITS
     4.1 Right to Separation Benefits. A Participant shall be entitled to
receive from the Company the Separation Benefits as provided in Section 4.3 of
this Plan A if (a) such Participant’s employment with the Company and its
Affiliates has been terminated for a reason specified in Section 4.2(a) of this
Plan A, (b) such Participant has not refused an offer of employment by the
Company and its Affiliates for a Comparable Job, and (c) such Participant
executes within 50 days (or such shorter period as is required of such
Participant by the Company) following the Date of Termination (and does not
revoke), in a form that is satisfactory to the Company, such documents as the
Company may require, which shall include a separation agreement that contains an
effective general release of all known and unknown claims against the Company in
a form consistent with the Company’s past practice, and may include provisions
binding the Participant to confidentiality, cooperation with litigation,
non-disparagement, non-competition, and/or non-solicitation agreements (in the
event that a Participant fails to execute such documents within the required
time period or revokes any such document, the Company may recover any payments
or benefits paid or provided hereunder to such Participant and shall cease to
pay or provide any further payments or benefits hereunder to such Participant).

-4-



--------------------------------------------------------------------------------



 



     4.2 Termination of Employment.
     (a) Terminations Which Give Rise to Separation Benefits Under This Plan A.
Any termination under the following circumstances shall be deemed to be a
termination for a reason specified in Section 4.2(a) of this Plan A: any
involuntary termination of employment initiated by the Company and its
Affiliates (excluding any transfer to the Company or an Affiliate thereof) other
than for Cause or Disability (as defined below). A termination of employment
will not be deemed to be described by this paragraph if it occurs in connection
with a transfer by the Company and its Affiliates of assets or stock, and the
applicable Participant receives an offer of a Comparable Job with the transferee
of such assets or stock (whether before, at the time of, or immediately after
the closing of such transfer). In the case of an involuntary termination of
employment initiated by the Company and its Affiliates other than for Cause, the
applicable Participant must remain employed (or on approved Leave of Absence)
until the date of termination communicated by the Company in order for the
termination to qualify as a termination described by this paragraph. A
termination of employment will not be deemed to be described by this paragraph
if it follows a period of community assignment. The Company and the applicable
Participant shall take all steps necessary (including with regard to any
post-termination services by such Participant) to ensure that any termination
described in this Section 4.2(a) of this Plan A constitutes a “separation from
service” within the meaning of Section 409A.
     (b) Terminations Which Do Not Give Rise to Separation Benefits Under This
Plan A. If a Participant’s employment is terminated for Cause, Disability
(within the meaning of the Company’s long-term disability plan applicable to the
Participant), as a result of the Participant’s death, or due to voluntary
termination, such termination shall not be deemed to be a termination for a
reason specified in Section 4.2(a) of this Plan A and the Participant shall not
be entitled to Separation Benefits under this Plan A.
     4.3 Separation Benefits.
     (a) If a Participant’s employment is terminated under the circumstances set
forth in Section 4.1 of this Plan A entitling such Participant to Separation
Benefits, the Company shall pay or provide, as the case may be, to such
Participant the amounts and benefits set forth in items (i) through (iii) below
(the “Separation Benefits”):
          (i) the Company shall pay to the Participant the following amounts:
     (A) the Participant’s base salary through the Date of Termination to the
extent not theretofore paid, payable in a lump sum as soon as practicable, but
in no event later than the Company’s next scheduled payroll date, following the
Date of Termination; and
     (B) the product of (1) the actual annual bonus, if any, the Participant
would have received for the fiscal year during which the Date of Termination
occurs had such Participant remained employed through the conclusion of such
year (based on actual performance and determined by the Company in its good
faith discretion) and (2) a fraction, the numerator of which is the number of
days in such year

-5-



--------------------------------------------------------------------------------



 



through the Date of Termination, and the denominator of which is 365, payable
following the conclusion of such year but in no event more than two-and-a-half
months following such conclusion; and
     (C) an amount equal to the product of (1) the Multiple and (2) the sum of
(x) the Participant’s Annual Base Salary (or, if the Date of Termination follows
a Change of Control and the Participant’s base salary was higher immediately
prior to such Change of Control, such higher salary) and (y) the Average Annual
Bonus, such amounts to be paid ratably in accordance with the Company’s regular
payroll practices over a period of years equal to the applicable Multiple;
     (ii) for a number of years after the Participant’s Date of Termination
equal to the Multiple, the Company shall cause the Company’s welfare plans to
continue medical and dental benefits to the Participant and/or the Participant’s
family on the same terms applicable to similarly situated active employees, with
the Participant’s share of the premiums no greater than that applicable to such
similarly situated active employees; provided, however, that if the Participant
becomes reemployed with another employer and is eligible to receive medical
and/or dental benefits under another employer provided plan, the medical and/or
dental benefits, as applicable, described herein shall terminate; and, provided,
further, that the benefits provided hereunder shall be provided in such a manner
that such benefits (and the costs and premiums thereof) are excluded from the
Participant’s income for federal income tax purposes. Notwithstanding the
foregoing, if the Company reasonably determines that providing continued
coverage under one or more of its welfare benefit plans contemplated herein
could adversely affect the tax treatment of other participants covered under
such plans, or would otherwise have adverse legal ramifications or adverse
economic impact, the Company may, in its discretion, provide other insurance
coverage substantially similar in the aggregate to the continued coverage
otherwise required hereunder; and
     (iii) the Company shall, at its sole expense as incurred, provide the
Participant with outplacement services, the scope and provider of which shall be
selected by the Company in its sole discretion, provided that such outplacement
benefits shall end not later than the first anniversary of the Date of
Termination.
Notwithstanding the preceding provisions of this Section 4.3, in the event that
the applicable Participant is a “specified employee” (within the meaning of
Section 409A) (as determined in accordance with the methodology established by
the Company as in effect on the Date of Termination) (a “Specified Employee”) on
the Date of Termination, any amounts that would be payable within the first six
months following the Date of Termination pursuant to Section 4.3(a)(i)(C) of
this Plan A that exceed the amount referenced in Treas. Regs.
Section 1.409A-1(b)(9)(iii)(A) with respect to such Participant shall be paid,
with Interest from the date on which payment would otherwise have been made, on
the first business day of the first calendar month that begins after the
six-month anniversary of such Participant’s “separation from service” within the
meaning of Section 409A of the Code (the “Delayed Payment Date”); provided,
however, that if such Participant who is a Specified Employee is a Change of
Control Participant (as defined in Plan B of this Program), all amounts that
would have been paid within the first six

-6-



--------------------------------------------------------------------------------



 



months following the Date of Termination pursuant to Section 4.3(a)(i)(C) of
this Plan A shall be paid, with Interest from the date on which payment would
otherwise have been made, on the Delayed Payment Date.
     (b) Reductions in Certain Instances.
     (i) The Separation Benefits provided under this Plan A shall be reduced
(but not below zero) by the amount of any severance or separation pay and
benefits and/or salary-based guaranteed compensation payments provided for under
the terms of any other written employment, change in control, severance,
consulting or similar agreement (including an offer letter) to which the
applicable Participant and the Company (or an Affiliate thereof) are party or
any other severance plan, policy or arrangement in which the Participant
participates, or any statutory severance scheme applicable to the Participant,
including, without limitation, the Worker Adjustment and Retraining Notification
Act of 1988 set forth at 29 U.S.C. § 2101 et seq. or any similar state or local
statute to the extent not preempted by ERISA (collectively, “Severance
Arrangements”). Nothing in this Plan A shall be construed to provide separation
pay or benefits that are duplicative of any separation pay, which shall include
the payment of salary-based guaranteed compensation, or benefits provided to a
Participant pursuant to any Severance Arrangement. Without limiting the
generality of the foregoing, if any federal, state or local law (to the extent
not preempted by ERISA), including without limitation, worker’s compensation
laws (and excluding applicable state or federal laws regarding jury duty or
active military service) or any Company policy, benefit or practice, including,
without limitation, disability benefits or vacation pay (excluding vacation
accrued but unused prior to the Date of Termination) either provides or requires
the Company to provide a Participant with income in place of such Participant’s
salary or vacation pay accruing after the Date of Termination, then the
Separation Benefits to which the Participant would have been entitled under this
Plan A shall be reduced by the amount of such replacement pay or such post-Date
of Termination vacation pay received by the Participant. For clarity, the
Company’s qualified and non-qualified retirement plans are not considered
Severance Arrangements for purposes of this paragraph and amounts payable under
this Plan A shall not be reduced pursuant to this paragraph as a result of
amounts payable under such qualified and non-qualified retirement plans.
     (ii) The Company also reserves the right, subject to Section 409A of the
Code, to offset any separation pay or benefits under this Plan A by any
advances, expenses, loans, claims for damages or other monies (including any tax
withholding due in respect of payments hereunder or otherwise) the applicable
Participant owes the Company or any of its Affiliates (except for any personal
or business loan for which the Participant may have contracted with the Company
or any of its Affiliates).
     (iii) In the event that any payment or benefit under this Plan A would be
non-deductible as a result of the application of Section 280G of the Code, such
payment or benefit shall be reduced to the maximum amount that may be paid or
provided without any payment or benefit to the applicable Participant being
non-deductible as a result of the application of Section 280G of the Code. Such
reduction of the amounts payable hereunder, if applicable, shall be made by
reducing the payments and benefits under the

-7-



--------------------------------------------------------------------------------



 



following sections of this Plan A in the following order:
(1) Section 4.3(a)(i)(C), (2) Section 4.3(a)(ii), (3) Section 4.3(a)(iii), and
(4) Section 4.3(a)(i)(B).
     (iv) If a Participant obtains employment within the Company or any of its
Affiliates following a termination entitling such Participant to Separation
Benefits and prior to the expiration of the number of weeks of such Separation
Benefits, any Separation Benefits will cease immediately.
     (v) Notwithstanding the provisions of any other section of this Plan A,
Separation Benefits may be discontinued if the applicable Participant is
determined by the Administrator (1) to have engaged in conduct at any time while
employed by the Company that would have provided a basis for a for-Cause
termination, (2) to have violated any of the representations or obligations
undertaken by the Participant by executing such documents as the Company may
require pursuant to Section 4.1(c) of this Plan A in order for the Participant
to be eligible for Separation Benefits under this Plan A, or (3) to have engaged
in any conduct or act that was injurious, detrimental or prejudicial to the
interest of the Company. This paragraph shall have no application following a
Change of Control.
     4.4 Vesting of Supplemental Retirement Plan Benefit. If a Participant who
is not fully vested in his or her benefit under the 2005 Supplemental Retirement
Plan of General Mills, Inc. and is at least a Senior Vice President whose
employment is terminated under the circumstances set forth in Section 4.1 of
this Plan A, then any benefit accrued under the otherwise applicable terms of
the 2005 Supplemental Retirement Plan of General Mills, Inc. shall be fully
vested as of his or her Date of Termination, provided, however, that said
Participant is at least 55 years old on his or her Date of Termination. Solely
for purposes of this Section 4.4 and for purposes of determining if a
Participant’s employment is terminated under the circumstances set forth in
Section 4.1, the definition of “Cause” at Section 2.5 of this Plan A shall be
applied without regard to subsection 2.5(c) thereof. This provision potentially
operates to accelerate vesting but does not impact the amount of one’s accrued
benefit, when it is paid, or the payment form, all of which are governed by the
otherwise applicable terms of the 2005 Supplemental Retirement Plan of General
Mills, Inc.
ARTICLE V
ADMINISTRATION
     5.1 Benefits Unsecured. The separation pay and benefits and costs of this
Plan A are payable by the Company out of its general assets, with the exception
of any portion of the premiums or costs for continued benefit coverage for which
Participants will be responsible. The right of a Participant to receive payments
or benefits under this Plan A shall be only that of an unsecured creditor
against the assets of the Company and payments and benefits under this Plan A
shall be made solely from the assets of the Company. No Participant shall have
any right to any specific assets of the Company by virtue of this Plan A.
     5.2 Administrator. The general administration of this Plan A and the
responsibility for carrying out its provisions shall be vested in the
Administrator. The Company shall be the

-8-



--------------------------------------------------------------------------------



 



“Administrator” within the meaning of Section 3(16) of ERISA and shall have all
the responsibilities and duties contained therein. The Administrator shall have
the authority to appoint and delegate its responsibilities under this Plan A and
to designate other persons to carry out any of its responsibilities under this
Plan A. The Administrator and/or its designee(s) shall have such discretionary
powers as are necessary or appropriate to discharge his, her or its duties,
including but not limited to, discretionary interpretation and construction of
this Plan A, and the determination of all questions of eligibility,
participation and benefits and all other related or incidental matters, provided
that during the two-year period following a Change of Control (and thereafter,
to the extent the issue in question relates to a termination of employment
during such period), decisions of the Administrator shall be subject to de novo
review in the courts. The Administrator’s (and/or its designee’s) decision will
be binding on the applicable Participant, the Participant’s spouse or other
dependent or beneficiary and all other interested parties, subject to review or
correction only to the extent that such a decision, determination or
construction is shown by clear and convincing evidence to be arbitrary and
capricious, provided that during the two-year period following a Change of
Control (and thereafter, to the extent the issue in question relates to a
termination of employment during such period), decisions of the Administrator
shall be subject to de novo review in the courts. The Administrator and/or its
designee may adopt rules and regulations of uniform applicability in his/her
interpretation and implementation of this Plan A. In order for a Participant to
be eligible for Separation Benefits, the Administrator and/or its designee shall
require each Participant to execute (and not revoke), such documents as the
Administrator and/or its designee may require pursuant to Section 4.1(c) of this
Plan A and to provide proof of any information that the Administrator finds
necessary or desirable for the proper administration of this Plan A.
     5.3 Claims Procedures. Any claim for benefits under this Plan A must be
submitted in writing to the Administrator. If a claim for benefits under this
Plan A is denied in whole or in part, the claimant (or his or her authorized
representative) will be notified by the Administrator within 90 days of the date
the claim is delivered to the Administrator, unless special circumstances
require an extension of time for processing the claim, in which case the
claimant will be provided written notification, prior to the termination of the
initial 90-day period, of the special circumstances requiring an extension and
the date (not to exceed a period of an additional 90 days) by which the
Administrator expects to render a final decision. The notification will be
written in understandable language and will state (a) specific reasons for
denial of the claim, (b) specific references to any provision of this Plan A on
which the denial is based, (c) a description (if appropriate) of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary, and (d) an
explanation of this Plan A’s review procedure and the time limits applicable to
such procedures, including the claimant’s right to bring a civil action under
section 502(a) of ERISA following an adverse benefit determination on review. A
claim that is not acted upon within 90 days may be deemed by the claimant to
have been denied.
     5.4 Review of Claim Denials. Within 60 days after a claim has been denied,
or deemed denied, the claimant or his or her authorized representative may make
a request for a full and fair review by submitting to the Administrator a
written statement (a) requesting a review of the denial of the claim,
(b) setting forth all of the grounds upon which the request for review is based
and any facts in support thereof, and (c) setting forth any issue or comments
which the claimant deems relevant to the claim. The claimant or his or her
authorized representative, shall

-9-



--------------------------------------------------------------------------------



 



have, upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the claimant’s claim for
benefits and may submit comments, documents, records and other information
relating to the claim in writing. The review shall take into account all
comments, documents, records and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. The Administrator shall make
a decision on review within 60 days after the receipt of the claimant’s request
for review, unless the Administrator determines that special circumstances
require an extension of time for processing a review is required, in which case
the claimant will be notified and a decision will be made within 120 days of
receipt of the request for review. If the Administrator determines that an
extension of time is required, written notice shall be furnished to the claimant
prior to the termination of the initial 60-day period which shall indicate the
special circumstances requiring the extension and the date by which the
Administrator expects to render a final decision. The decision will be in
writing and in understandable language. The decision shall set forth
(i) specific reasons for the denial of the claim, (ii) specific references to
any plan provision on which the benefit determination is based, (iii) a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits, and (iv) a statement
describing any voluntary appeal procedures offered by this Plan A and the
claimant’s right to obtain information about such procedures and a statement of
the claimant’s right to bring an action under section 502(a) of ERISA. The
decision of the Administrator on review shall be final and conclusive upon all
persons unless it is shown by clear and convincing evidence to be arbitrary and
capricious. The claimant may pursue a grievance in a federal court if he or she
is improperly denied any right or remedy to which he or she is entitled under
the Claim Review Procedure. No legal action may be brought to recover benefits
allegedly due under this Plan A unless a claimant has exhausted the Claim Review
Procedure set forth in this Plan A; and in no event may a claimant commence such
a legal action more than one year from the date of the claim denial.
ARTICLE VI
MISCELLANEOUS
     6.1 Amendment and Termination. This Plan A may be terminated or amended in
any respect by resolution adopted by a majority of the Committee, provided that
this Plan A may not be terminated or amended in any manner which would adversely
affect the rights or potential rights of Participants if such action is taken in
connection with, in anticipation of, during the six-month period prior to, or
during the two-year period following, a Change of Control. No amendment or
termination shall give the Company the right to recover any amount paid to a
Participant prior to the date of such action or to cause the reduction,
cessation or discontinuance of Separation Benefits to any person or persons
under this Plan A already receiving or entitled to receive separation pay or
benefits under this Plan A. No vested rights are provided under this Plan A,
subject to Section 3.2 of this Plan A and to the Change of Control-related
limitations set forth above on amendments and terminations.
     6.2 Successors. This Plan A shall bind any successor of the Company, its
assets or its businesses (whether direct or indirect, by purchase, merger,
consolidation or otherwise), in the same manner and to the same extent that the
Company would be obligated under this Plan A if no succession had taken place.
The Company will require any successor (whether direct or

-10-



--------------------------------------------------------------------------------



 



indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and to honor this Plan A in the same manner and to the same extent
that the Company would be required to honor it if no such succession had taken
place. The term “Company,” as used in this Plan A, shall mean the Company as
hereinbefore defined and any successor or assignee to the business or assets
which by reason hereof becomes bound by this Plan A.
     6.3 Compliance With Law. Notwithstanding anything else contained in this
Plan A, the Company shall not be required to make any payment or take any other
action prohibited by law, including, but not limited to, any regulation,
directive, or order of federal or state regulatory authorities.
     6.4 Employment Status. This Plan A does not constitute a contract of
employment or impose on any Participant, the Company, or any Affiliate of the
Company any obligation to retain any Participant as an employee.
     6.5 Benefits Not Assignable. Subject to Section 4.3 of this Plan A,
payments and benefits under this Plan A are not assignable or subject to
alienation since they are not vested and are solely for the support and
maintenance of the applicable Participant. Likewise, such payments and benefits
shall not be subject to attachment by creditors or through legal process against
the Company, the Administrator or any Participant.
     6.6 Tax Withholding. The Company may withhold from any amounts payable
under this Plan A such Federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.
     6.7 Construction. The invalidity or unenforceability of any provision of
this Plan A shall not affect the validity or enforceability of any other
provision of this Plan A, which shall remain in full force and effect, and any
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The captions of
this Plan A are not part of the provisions hereof and shall have no force or
effect.
     6.8 Governing Law. This Plan A is subject to ERISA, but is intended to
qualify as a plan which is unfunded and is maintained primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees. To the extent not superseded by federal law, this Plan A
shall be governed by and construed in accordance with the laws of the State of
Minnesota, without reference to principles of conflict of laws.
     6.9 Section 409A. This Plan A is intended to comply with the requirements
of Section 409A of the Code or an exemption or exclusion therefrom and shall in
all respects be interpreted and administered in accordance with Section 409A of
the Code. If any provision of the Plan would otherwise conflict with or
frustrate this intent, that provision will be interpreted and deemed amended so
as to avoid the conflict. Each payment under this Plan A shall be treated as a
separate payment for purposes of Section 409A of the Code. In no event may a
Participant, directly or indirectly, designate the calendar year of any payment
to be made under this Plan A. All reimbursements and in-kind benefits provided
under this Plan A shall be made

-11-



--------------------------------------------------------------------------------



 



or provided in accordance with the requirements of Section 409A of the Code,
including, without limitation, that (i) in no event shall reimbursements by the
Company under this Plan A be made later than the end of the calendar year next
following the calendar year in which the applicable fees and expenses were
incurred, provided, that the applicable Participant shall have submitted an
invoice for such fees and expenses at least 10 days before the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred; (ii) the amount of in-kind benefits that the Company is obligated
to pay or provide in any given calendar year shall not affect the in-kind
benefits that the Company is obligated to pay or provide in any other calendar
year; (iii) the applicable Participant’s right to have the Company pay or
provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit; and (iv) in no event shall the Company’s
obligations to make such reimbursements or to provide such in-kind benefits
apply later than the applicable Participant’s remaining lifetime (or if longer,
through the 20th anniversary of the Date of Termination).

-12-



--------------------------------------------------------------------------------



 



Appendix A of Plan A
     With respect to the Participants individually listed below, the applicable
Multiple shall be the Multiple set forth next to such Participant’s name. For
other Participants, the applicable Multiple shall be determined based on such
Participant’s position immediately prior to the Date of Termination, in
accordance with the following table:

      Position   Multiple
 
   
Vice President
  1.0
 
   
Senior Vice President
  1.5
 
   
Executive Vice President and Above
  2.0

Notwithstanding the foregoing table, the Multiples for the following
Participants shall be as set forth below:

      Participant   Multiple
 
   
 
   

-13-



--------------------------------------------------------------------------------



 



Plan B
ARTICLE I
PURPOSE
          The Board has determined that it is in the best interests of the
Company and its shareholders to assure that the Company will have the continued
dedication of its senior executives, notwithstanding the possibility, threat or
occurrence of a Change of Control (as defined below) of the Company. The Board
believes it is essential to diminish the inevitable distraction to its senior
executives by virtue of the personal uncertainties and risks created by a
pending or threatened Change of Control and to encourage its senior executives’
full attention and dedication to the Company currently and in the event of any
threatened or pending Change of Control, and to provide its senior executives
with compensation and benefit arrangements upon a Change of Control which ensure
that the compensation and benefits expectations of its senior executives will be
satisfied and which are competitive with those of other corporations. This Plan
B is intended to serve the aforementioned purposes. The Company reserves the
right to amend or terminate this Plan B by action of the Committee (as defined
below) in accordance with the amendment and termination provisions set forth
below.
ARTICLE II
DEFINITIONS
          As used in this Plan B, the following words and phrases shall have the
following respective meanings (unless the context clearly indicates otherwise):
     2.1 Affiliate. An Affiliate of the Company shall mean any company
controlled by, controlling, or under common control with, the Company.
     2.2 Annual Base Salary. With respect to a Change of Control Participant,
twelve times the higher of the monthly base salary paid or payable, including
any base salary which has been earned but deferred, to such Change of Control
Participant by the Company and its Affiliates in respect of the month
immediately preceding the month in which (i) the Change of Control occurs or
(ii) such Change of Control Participant’s Date of Termination occurs.
     2.3 Average Annual Bonus. The average of the applicable Change of Control
Participant’s annual bonuses paid or payable under the Incentive Plan (including
amounts earned but deferred), for each of the last three full fiscal years (or
such lesser number of years for which such Change of Control Participant was
employed by the Company) prior to the Change of Control (annualized in the event
that such Change of Control Participant was not employed by the Company for the
whole of any such fiscal year and not paid a full year’s bonus for such year).
In the case of a Change of Control Participant who has not yet received any
bonuses, Average Annual Bonus shall equal such Change of Control Participant’s
target bonus, as calculated using a 1.50 corporate/unit rating and the target
individual rating at the Change of Control Participant’s level under the
Incentive Plan for the fiscal year during which occurs the Change of Control.

-14-



--------------------------------------------------------------------------------



 



     2.4 Change of Control. Any of the following events:
     (a) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the 1934 Act) of 20% or more of the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (a), the following acquisitions shall not constitute a Change of
Control: (1) any acquisition directly from the Company; (2) any acquisition by
the Company; (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company; or (4) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i), (ii) and (iii) of subsection (c) of this
Section 2.4; and provided, further, that if any Person’s beneficial ownership of
the Outstanding Company Voting Securities reaches or exceeds 20% as a result of
a transaction described in clause (i) or (ii) above, and such Person
subsequently acquires beneficial ownership of additional voting securities of
the Company, such subsequent acquisition shall be treated as an acquisition that
causes such Person to own 20% or more of the Outstanding Company Voting
Securities; or
     (b) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
     (c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”);
excluding however such a Business Combination pursuant to which (i) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Voting
Securities, (ii) no Person (excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting

-15-



--------------------------------------------------------------------------------



 



from such Business Combination or the combined voting power of the then
outstanding voting securities of such corporation except to the extent that such
ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or
     (d) Approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.
     2.5 Change of Control Multiple. With respect to any Change of Control
Participant, such Change of Control Participant’s “Change of Control Multiple”
shall be the number so designated on Appendix A to this Plan B. A Change of
Control Multiple may be either a whole number or a fractional number.
     2.6 Change of Control Participant. Any employee of the Company and its
Affiliates who is designated by the Committee as a Change of Control Participant
(all Change of Control Participants are listed on Appendix A to this Plan B).
     2.7 Change of Control Separation Benefits. The amounts and benefits payable
or required to be provided in accordance with Section 4.3 of this Plan B.
     2.8 Code. The Internal Revenue Code of 1986, as amended from time to time.
     2.9 Committee. The Compensation Committee of the Board.
     2.10 Company. As defined in the preamble and in Section 6.1 of this Plan B.
     2.11 Date of Termination. If a Change of Control Participant’s employment
is terminated by the Company for Cause, or by the Change of Control Participant
for Good Reason, the Date of Termination shall be the date of receipt of the
Notice of Termination (as described in Section 4.2(c) of this Plan B) or any
later date specified therein, as the case may be. If a Change of Control
Participant’s employment is terminated by the Company other than for Cause or
Disability, the Date of Termination shall be the date on which the Company
notifies such Change of Control Participant of such termination. If a Change of
Control Participant’s employment is terminated by the Change of Control
Participant without Good Reason, the Date of Termination shall be the date on
which the Change of Control Participant notifies the Company of such
termination. If a Change of Control Participant’s employment is terminated by
reason of death or Disability, the Date of Termination shall be the date of
death of such Change of Control Participant or the Disability Effective Date, as
the case may be.
     2.12 Incentive Plan. The Company’s Executive Incentive Plan, or any
predecessor or successor plan.
     2.13 Interest. Interest on the applicable delayed payment equal to the
“prime rate” (as reported in the Wall Street Journal on the Date of Termination
(or, if it is not reported on such date, on the next following business day on
which it is reported)) plus 1%, which interest shall be

-16-



--------------------------------------------------------------------------------



 



calculated on the basis of a 365-day year and the actual number of days elapsed
from and including the Date of Termination through, but excluding, the date of
payment.
     2.14 Section 409A. Section 409A of the Code.
     2.15 Section 409A Change of Control. Section 409A Change of Control means a
Change of Control that also constitutes a “change in the ownership or effective
control” of the Company or “a change in the ownership of a substantial portion
of the assets” of the Company (each as defined in Section 409A(a)(2)(A)(v) of
the Code and the regulations thereunder as in effect from time to time).
     2.16 Specified Employee. A Change of Control Participant who is a
“specified employee” (within the meaning of Section 409A(a)(2)(B)(i) of the
Code), as determined in accordance with the methodology established by the
Company as in effect on the Date of Termination of such Change of Control
Participant.
ARTICLE III
ELIGIBILITY
     3.1 Participation. Any individual who is listed on Appendix A of this Plan
B shall be a Change of Control Participant in this Plan B. Appendix A of this
Plan B may be amended by the Committee by adding or removing Change of Control
Participants or by modifying Change of Control Multiples, provided that no
Change of Control Participant may be so removed nor may any Change of Control
Multiple be so reduced (a) in connection with or in anticipation of a Change of
Control or during the two-year period following a Change of Control or
(b) subject to Section 3.2(b) of this Plan B, without providing the applicable
Change of Control Participant at least one year’s notice of such removal or
reduction.
     3.2 Duration of Participation. A Change of Control Participant shall cease
to be a Change of Control Participant in this Plan B if (a) such Change of
Control Participant is removed from Appendix A of this Plan B as permitted by
Section 3.1 of this Plan B or (b) such Change of Control Participant ceases to
be employed by the Company and its Affiliates under circumstances not entitling
such Change of Control Participant to Change of Control Separation Benefits.
     3.3 No Termination of Participation Following Termination Entitling Change
of Control Participant to Benefits Under Plan. Notwithstanding Sections 3.1 and
3.2 of this Plan B, a Change of Control Participant who is entitled, as a result
of a cessation of employment while a Change of Control Participant, to receive
benefits under this Plan B shall remain a Change of Control Participant in this
Plan B (and shall not be subject to a reduction of such Change of Control
Participant’s Change of Control Multiple) until the amounts and benefits payable
under this Plan B have been paid or provided to such Change of Control
Participant in full.
ARTICLE IV
SEPARATION BENEFITS
     4.1 Right to Change of Control Separation Benefits. A Change of Control
Participant shall be entitled to receive from the Company the Change of Control
Separation Benefits as

-17-



--------------------------------------------------------------------------------



 



provided in Section 4.3 of this Plan B if such Change of Control Participant’s
employment with the Company and its Affiliates has been terminated for any
reason specified in Section 4.2(a) of this Plan B, and such termination occurred
either (a) after a Change of Control and on or before the second anniversary
thereof or (b) at the request of a third party who had taken steps reasonably
calculated to effect a Change of Control or in connection with or anticipation
of a Change of Control (a termination of employment described in this
Section 4.1(b), an “Anticipatory Termination”).
     4.2 Termination of Employment.
     (a) Terminations Which Give Rise to Change of Control Separation Benefits
Under This Plan. Any termination under the following circumstances shall be
deemed to be a termination for a reason specified in this Section 4.2(a):
     (i) any involuntary termination of employment of a Change of Control
Participant initiated by the Company and its Affiliates (excluding any transfer
to the Company or an Affiliate thereof) other than for Cause or Disability; or
     (ii) any termination of employment by a Change of Control Participant for
Good Reason. For purposes of this Plan B, “Good Reason” shall mean:
     (A) the assignment to the applicable Change of Control Participant of any
duties inconsistent in any material respect with such Change of Control
Participant’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities, as in effect prior to the
Change of Control (measured by reference to the most significant of those held,
exercised, and assigned during the 180-day period immediately preceding the
Change of Control), or any other action which results in a material diminution
in such position, authority, duties or responsibilities (whether or not
occurring solely as a result of the Company’s ceasing to be a publicly traded
entity), excluding for this purpose an isolated, insubstantial and inadvertent
action not taken in bad faith and that is remedied by the Company promptly after
receipt of notice thereof given by such Change of Control Participant;
     (B) a decrease in the applicable Change of Control Participant’s base
salary below the base salary in effect immediately prior to the Change of
Control;
     (C) a failure, for any fiscal year, to provide the applicable Change of
Control Participant (no later than two and a half months following such fiscal
year, subject to any deferral elected by the Change of Control Participant on
terms compliant with Section 409A) with an annual bonus at least equal to the
Average Annual Bonus, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith and which is remedied promptly after receipt
of notice thereof given by the Change of Control Participant;

-18-



--------------------------------------------------------------------------------



 



     (D) a decrease in the aggregate long-term incentive opportunities
(including equity- and cash-based programs) below the greatest of those provided
to the applicable Change of Control Participant under the programs in which such
Change of Control Participant participated any time during the 180-day period
immediately preceding the Change of Control;
     (E) the Company’s requiring the applicable Change of Control Participant to
be based at any office or location 50 or more miles from the location where such
Change of Control Participant was employed immediately preceding the Change of
Control or the Company’s requiring the applicable Change of Control Participant
to travel on Company business to a substantially greater extent than required
immediately prior to the Change of Control; or
     (F) any failure by the Company to comply with and satisfy Section 6.1 of
this Plan B.
For purposes of this Section 4.2(a) of this Plan B, (x) a Change of Control
Participant’s ability to terminate employment for Good Reason shall be
conditioned on the Change of Control Participant providing notice of the event
or action giving rise to the right to terminate for Good Reason within 30 days
of becoming aware of such event or action and the Company’s failing to cure such
event or action, if curable, within 30 days of receipt of such notice, (y) any
good faith determination of “Good Reason” made by the Change of Control
Participant shall be conclusive, and (z) a Change of Control Participant’s
mental or physical incapacity following the occurrence of an event described
above in clauses (A) through (F) of Section 4.2(a)(ii) shall not affect such
Change of Control Participant’s ability to terminate employment for Good Reason.
The Company and the applicable Change of Control Participant shall take all
steps necessary (including with regard to any post-termination services by such
Change of Control Participant) to ensure that any termination described in this
Section 4.2(a) constitutes a “separation from service” within the meaning of
Section 409A.
     (b) Terminations Which Do Not Give Rise to Change of Control Separation
Benefits Under This Plan. If a Change of Control Participant’s employment is
terminated for Cause or Disability (as those terms are defined below), as a
result of the Change of Control Participant’s death, or due to voluntary
termination other than for Good Reason, such termination shall not be deemed to
be a termination for a reason specified in Section 4.2(a) of this Plan B and the
Change of Control Participant shall not be entitled to Change of Control
Separation Benefits under this Plan B, regardless of the occurrence of a Change
of Control; provided, however, that in the event of any such termination during
the two-year period following a Change of Control, the Change of Control
Participant (or the Change of Control Participant’s estate, as applicable) shall
be entitled to receive Accrued Obligations (except that in the event of a
termination by the Company for Cause or by the Change of Control Participant
without Good Reason, Accrued Obligations shall not for purposes of this sentence
include the amount described in Section 4.3(a)(i)(A)(2) of this Plan B),
provided that in the event that the Change of Control Participant is a Specified
Employee and the termination is due to the Change of Control Participant’s
Disability, the portion of Accrued Obligations described in
Section 4.3(a)(i)(A)(2) of this Plan B

-19-



--------------------------------------------------------------------------------



 



shall be paid, with Interest from the Date of Termination, on the first business
day after the date that is six months following such Change of Control
Participant’s “separation from service” within the meaning of Section 409A of
the Code. In addition, in the event of such a termination that is due to death
or Disability, the applicable Change of Control Participant (or such Change of
Control Participant’s estate and/or beneficiaries, as applicable) shall be
entitled to receive death or disability benefits, as applicable, at least equal
to the most favorable benefits provided by the Company and its Affiliates under
such plans, programs, practices and policies relating to death or disability
benefits, as applicable, as in effect with respect to other peer executives and
their beneficiaries at any time during the 180-day period immediately preceding
the Change of Control or, if more favorable to the applicable Change of Control
Participant (or such Change of Control Participant’s estate and/or
beneficiaries, as applicable), as in effect on the date of the Change of Control
Participant’s death or disability with respect to other peer executives of the
Company and its Affiliates and their beneficiaries.
     (i) A termination for “Disability” shall have occurred where the applicable
Change of Control Participant is absent from such Change of Control
Participant’s duties with the Company and its Affiliates on a full-time basis
for 180 consecutive business days as a result of incapacity due to mental or
physical illness which is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to such Change of Control
Participant or such Change of Control Participant’s legal representative. In
such event, such Change of Control Participant’s employment with the Company and
its Affiliates shall terminate effective on the 30th day (the “Disability
Effective Date”) after receipt of the applicable Notice of Termination (as
defined in Section 4.2(c) of this Plan B) by the Change of Control Participant,
provided that, within the 30 days after such receipt, the Change of Control
Participant shall not have returned to full-time performance of the Change of
Control Participant’s duties.
     (ii) A termination for “Cause” shall have occurred where the applicable
Change of Control Participant is terminated because of:
     (A) the willful and continued failure of the Change of Control Participant
to perform substantially the Change of Control Participant’s duties with the
Company and its Affiliates (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Change of Control Participant by the
Board or the Chief Executive Officer of the Company which specifically
identifies the manner in which the Board or the Chief Executive Officer believes
that the Change of Control Participant has not substantially performed the
Change of Control Participant’s duties, or
     (B) the Change of Control Participant’s conviction of, or plea of guilty or
no contest to, a felony, or
     (C) the Change of Control Participant’s misappropriation or theft of
Company assets, or

-20-



--------------------------------------------------------------------------------



 



     (D) the willful engaging by the Change of Control Participant in illegal
conduct or gross misconduct which is materially and demonstrably injurious to
the Company.
For purposes of this Section 4.2(b)(ii), no act or failure to act, on the part
of the Change of Control Participant, shall be considered “willful” unless it is
done, or omitted to be done, by the Change of Control Participant in bad faith
or without reasonable belief that the Change of Control Participant’s action or
omission was in the best interests of the Company. Any act, or failure to act,
based upon authority (A) given pursuant to a resolution duly adopted by the
Board, or if the Company is not the ultimate parent corporation of the Company
and its Affiliates and is not publicly traded, the board of directors of the
ultimate parent of the Company (the “Applicable Board”), (B) except with respect
to an act or failure to act of the Chief Executive Officer, upon the
instructions of the Chief Executive Officer of the Company or a senior officer
of the Company who is senior to the applicable Change of Control Participant, or
(C) based upon the advice of counsel for the Company, shall be conclusively
presumed to be done, or omitted to be done, by the Change of Control Participant
in good faith and in the best interests of the Company. The cessation of
employment of the Change of Control Participant shall not be deemed to be for
Cause unless and until there shall have been delivered to the Change of Control
Participant a copy of a resolution duly adopted by the affirmative vote of not
less than a majority of the members of the Applicable Board who are not officers
or employees of the Company at a meeting of the Applicable Board called and held
for such purpose (after reasonable notice is provided to the Change of Control
Participant and the Change of Control Participant is given an opportunity,
together with counsel for the Change of Control Participant, to be heard before
the Applicable Board), finding that, in the good faith opinion of the board, the
Change of Control Participant is guilty of the conduct described in this
Section 4.2(b)(ii), and specifying the particulars thereof in detail.
     (c) Notice of Termination. Any termination by the Company for Cause or
Disability, or by a Change of Control Participant for Good Reason, shall be
communicated by a Notice of Termination to the other party. For purposes of this
Plan B, a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Plan B relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Change of Control Participant’s
employment under the provision so indicated and (iii) if the Date of Termination
is other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than 30 days after the giving of such notice
(except in the case of a termination due to Disability, in which case such date
shall be the Disability Effective Date)). The failure by the Change of Control
Participant or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason, Cause, or Disability
shall not waive any right of the Change of Control Participant or the Company,
respectively, hereunder or preclude the Change of Control Participant or the
Company, respectively, from asserting such fact or circumstance in enforcing the
Change of Control Participant’s or the Company’s rights hereunder.
     4.3 Change of Control Separation Benefits.
     (a) If a Change of Control Participant’s employment is terminated under the
circumstances set forth in Section 4.1 of this Plan B entitling such Change of
Control Participant

-21-



--------------------------------------------------------------------------------



 



to Change of Control Separation Benefits, the Company shall pay or provide, as
the case may be, to such Change of Control Participant the amounts and benefits
set forth in items (i) through (iv) below (the “Change of Control Separation
Benefits”):
     (i) the Company shall pay to the Change of Control Participant in a lump
sum in cash within 30 days after the Date of Termination the aggregate of the
following amounts:
     (A) the sum of (1) the Change of Control Participant’s base salary through
the Date of Termination to the extent not theretofore paid, and (2) the product
of (x) the higher of (A) the Average Annual Bonus and (B) the Change of Control
Participant’s annual bonus for the last fiscal year (such higher amount being
referred to as the “Higher Annual Bonus”) and (y) a fraction, the numerator of
which is the number of days in the current fiscal year through the Date of
Termination, and the denominator of which is 365 (the amounts described in this
Section 4.3(a)(i)(A), the “Accrued Obligations”); and
     (B) the amount equal to the product of (1) the Change of Control Multiple
and (2) the sum of (x) the Change of Control Participant’s Annual Base Salary
and (y) the Higher Annual Bonus;
     (ii) for a number of years after the Change of Control Participant’s Date
of Termination equal to the Change of Control Multiple, or such longer period as
may be provided by the terms of the appropriate plan, program, practice or
policy, the Company shall cause its applicable welfare plans to continue medical
and dental benefits to the Change of Control Participant and/or the Change of
Control Participant’s family at least equal to those which would have been
provided to them in accordance with the plans, programs, practices and policies,
as in effect immediately prior to the Change of Control, or if more favorable to
the Change of Control Participant, as in effect immediately before the Date of
Termination; provided, however, that if the Change of Control Participant
becomes reemployed with another employer and is eligible to receive medical
and/or dental benefits under another employer provided plan, the medical and/or
dental benefits, as applicable, described herein shall be secondary to those
provided under such other plan during such applicable period of eligibility;
and, provided, further, that the benefits provided hereunder shall be provided
in such a manner that such benefits (and the costs and premiums thereof) are
excluded from the Change of Control Participant’s income for federal income tax
purposes. Notwithstanding the foregoing, if the Company reasonably determines
that providing continued coverage under one or more of its welfare benefit plans
contemplated herein could adversely affect the tax treatment of other
participants covered under such plans, or would otherwise have adverse legal
ramifications or adverse economic impact, the Company may, in its discretion,
provide other insurance coverage substantially similar in the aggregate to the
continued coverage otherwise required hereunder.
     (iii) the Company shall, at its sole expense as incurred, provide the
Change of Control Participant with reasonable outplacement services, the terms,
scope and provider

-22-



--------------------------------------------------------------------------------



 



of which shall be selected by the Change of Control Participant in the Change of
Control Participant’s sole discretion, provided that such outplacement benefits
shall end not later than the last day of the second calendar year that begins
after the Date of Termination, and the Company shall pay the full cost of such
services up to but not exceeding the amount set forth on Appendix A of this Plan
B with respect to the applicable Change of Control Participant; and
     (iv) to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Change of Control Participant any Other Benefits.
Notwithstanding the preceding provisions of this Section 4.3(a), in the event
that the Change of Control Participant is a Specified Employee, amounts to be
paid pursuant to Sections 4.3(a)(i)(A)(2) and 4.3(a)(ii) of this Plan B shall be
paid, with Interest from the Date of Termination, on the first business day (the
“Delayed Payment Date”) after the date that is six months following such Change
of Control Participant’s “separation from service” within the meaning of
Section 409A.
     (b) Notwithstanding the preceding provisions of this Section 4.3, in the
event the applicable Change of Control is not a Section 409A Change of Control,
the payments under Section 4.3(a)(i)(B) of this Plan B shall be paid as follows:
(i) the amount of such payments that would have been paid under Plan A of this
Program upon a termination described in Section 4.2(a) thereof shall be paid in
installments on the same payment schedule as would have applied under Plan A of
this Program upon such a termination, and (ii) any additional amounts due under
Section 4.3(a)(i)(B) of this Plan B shall be paid in a lump sum in accordance
with the provisions of Section 4.3(a)(i)(B) of this Plan B (subject to the delay
required by the final paragraph of Section 4.3(a), if applicable).
     4.4 Certain Additional Payments by the Company.
     (a) Anything in this Plan B to the contrary notwithstanding and except as
set forth below, in the event it shall be determined that that any Payment would
be subject to the Excise Tax, then the applicable Change of Control Participant
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by the Change of Control Participant of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
but excluding any income taxes and penalties imposed pursuant to Section 409A of
the Code, the Change of Control Participant retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payments. Notwithstanding the
foregoing provisions of this Section 4.4(a), if it shall be determined that the
Change of Control Participant is entitled to the Gross-Up Payment, but that the
Parachute Value of all Payments does not exceed 110% of the Safe Harbor Amount,
then no Gross-Up Payment shall be made to the Change of Control Participant and
the amounts payable under this Plan B shall be reduced so that the Parachute
Value of all Payments, in the aggregate, equals the Safe Harbor Amount. The
reduction of the amounts payable hereunder, if applicable, shall be made by
reducing the payments and benefits under the following sections of this Plan B
in the following order: (i) Section 4.3(a)(i)(B), (ii) Section 4.3(a)(ii),
(iii) Section 4.3(a)(iii), and (iv) Section 4.3(a)(i)(A)(2). For purposes of
reducing the Payments to the Safe Harbor Amount,

-23-



--------------------------------------------------------------------------------



 



only amounts payable under this Plan B (and no other Payments) shall be reduced.
If the reduction of the amount payable under this Plan B would not result in a
reduction of the Parachute Value of all Payments to the Safe Harbor Amount, no
amounts payable under the Agreement shall be reduced pursuant to this
Section 4.4(a). The Company’s obligation to make Gross-Up Payments under this
Section 4.4 shall not be conditioned upon the Change of Control Participant’s
termination of employment.
     (b) Subject to the provisions of Section 4.4(c) of this Plan B, all
determinations required to be made under this Section 4.4, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by Ernst & Young (the “Accounting Firm”). The Accounting Firm shall provide
detailed supporting calculations both to the Company and the Change of Control
Participant within 15 business days of the receipt of notice from the Change of
Control Participant that there has been a Payment, or such earlier time as is
requested by the Company. In the event that (i) the Accounting Firm is serving
as accountant or auditor for the individual, entity or group effecting the
Change of Control or (ii) the Accounting Firm is otherwise unable or unwilling
to make the determinations required to be made under this Section 4.4, the
Company shall appoint another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any determination by the Accounting
Firm shall be binding upon the Company and the Change of Control Participant. As
a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts its
remedies pursuant to Section 4.4(c) of this Plan B and the Change of Control
Participant thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Change of Control Participant.
     (c) The Change of Control Participant shall notify the Company in writing
of any claim by the Internal Revenue Service that, if successful, would require
the payment by the Company of the Gross-Up Payment. Such notification shall be
given as soon as practicable but no later than ten business days after the
Change of Control Participant is informed in writing of such claim and shall
apprise the Company of the nature of such claim and the date on which such claim
is requested to be paid. The Change of Control Participant shall not pay such
claim prior to the expiration of the 30-day period following the date on which
he or she gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If the
Company notifies the Change of Control Participant in writing prior to the
expiration of such period that it desires to contest such claim, the Change of
Control Participant shall: (i) give the Company any information reasonably
requested by the Company relating to such claim, (ii) take such action in
connection with contesting such claim as the Company shall reasonably request in
writing from time to time, including, without limitation, accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Company, (iii) cooperate with the Company in good faith in order to
effectively contest such claim, and (iv) permit the Company to participate in
any proceedings relating to such claim;

-24-



--------------------------------------------------------------------------------



 



provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Change of Control Participant
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation of the
foregoing provisions of this Section 4.4(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the applicable taxing authority in respect of such claim and
may, at its sole discretion, either pay the tax claimed to the appropriate
taxing authority on behalf of the Change of Control Participant and direct the
Change of Control Participant to sue for a refund or contest the claim in any
permissible manner, and the Change of Control Participant will prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
the Change of Control Participant to sue for a refund, the Company shall
indemnify and hold the Change of Control Participant harmless, on an after-tax
basis, from any Excise Tax or income tax (including interest or penalties)
imposed with respect to such payment or with respect to any imputed income in
connection with such payment; and further provided that any extension of the
statute of limitations relating to payment of taxes for the taxable year of the
Change of Control Participant with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Change of Control
Participant shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.
     (d) If, after the receipt by the Change of Control Participant of a
Gross-Up Payment or payment by the Company of an amount on the Change of Control
Participant’s behalf pursuant to Section 4.4(c) of this Plan B, the Change of
Control Participant becomes entitled to receive any refund with respect to the
Excise Tax to which such Gross-Up Payment relates or with respect to such claim,
the Change of Control Participant shall (subject to the Company’s complying with
the requirements of Section 4.4(c) of this Plan B, if applicable) promptly pay
to the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after payment by the
Company of an amount on the Change of Control Participant’s behalf pursuant to
Section 4.4(c), a determination is made that the Change of Control Participant
shall not be entitled to any refund with respect to such claim and the Company
does not notify the Change of Control Participant in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.
     (e) Any Gross-Up Payment, as determined pursuant to this Section 4.4, shall
be paid by the Company within five days of the receipt of the Accounting Firm’s
determination; provided, however, that (i) the Company may, in its sole
discretion, withhold and pay over to the Internal Revenue Service or any other
applicable taxing authority, for the benefit of the Change of Control
Participant, all or any portion of any Gross-Up Payment, and the Change of
Control Participant hereby consents to such withholding, and (ii) the Gross-Up
Payment shall be made by the end of the Change of Control Participant’s taxable
year next following the Change of Control

-25-



--------------------------------------------------------------------------------



 



Participant’s taxable year in which the related taxes (and any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax are remitted to the Internal Revenue Service or any other
applicable taxing authority or, in the case of amounts relating to a claim
described in Section 4.4(c) of this Plan B that does not result in the
remittance of any federal, state, local and foreign income, excise, social
security and other taxes, the calendar year next following the calendar year in
which the claim is finally settled or otherwise resolved.
     (f) Definitions. The following terms shall have the following meanings for
purposes of this Section 4.4.
     (i) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.
     (ii) “Parachute Value” of a Payment shall mean the present value as of the
date of the change of control for purposes of Section 280G of the Code of the
portion of such Payment that constitutes a “parachute payment” under
Section 280G(b)(2), as determined by the Accounting Firm for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payment.
     (iii) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the applicable Change of Control Participant, whether paid or
payable pursuant to this Plan B or otherwise.
     (iv) The “Safe Harbor Amount” means 2.99 times the applicable Change of
Control Participant’s “base amount,” within the meaning of Section 280G(b)(3) of
the Code.
     4.5 Funding in Certain Circumstances. The Company has established a
Supplemental Benefits Trust with Wells Fargo Bank Minnesota, N.A. as trustee to
hold assets of the Company under certain circumstances as a reserve for the
discharge of the Company’s obligations under this Plan B and certain plans of
deferred compensation of the Company. In the event of a termination entitling a
Change of Control Participant to Change of Control Separation Benefits
hereunder, the Company shall be obligated to immediately contribute such amounts
to such trust as may be necessary to fully fund all benefits that may become due
to such Change of Control Participant under this Article IV (except under
Section 4.3(a)(ii) of this Plan B). All assets held in such trust shall remain
subject only to the claims of the Company’s general creditors whose claims
against the Company are not satisfied because of the Company’s bankruptcy or
insolvency (as those terms are defined in the applicable trust agreement).
Change of Control Participants do not have any preferred claim on, or beneficial
ownership interest in, any assets of the trust before the assets are paid to
them and all rights created under the trust, as under this Plan B, are unsecured
contractual claims of Change of Control Participants against the Company. In the
event the funding of the trust described in this paragraph does not occur, upon
written demand by the applicable Change of Control Participant given at any time
after the Date of Termination, the Company shall deposit in trust with an
institutional trustee designated by the Change of Control Participant in such
demand amounts which may become payable to the

-26-



--------------------------------------------------------------------------------



 



Change of Control Participant pursuant to this Article IV (except under
Section 4.3(a)(ii) of this Plan B) with irrevocable instructions to pay amounts
to the Change of Control Participant when due in accordance with the terms of
this Plan B. All fees, expenses and other charges of any trustee of a trust
described in this paragraph shall be paid by the Company. The trustee of any
trust described in this paragraph shall be entitled to rely conclusively on the
Change of Control Participant’s written statement as to the fact that payments
are due under this Plan B and the amount of such payments. Notwithstanding any
other provision of this paragraph, (x) no trust shall be funded pursuant to this
paragraph if the funding thereof would result in taxable income to any Change of
Control Participant by reason of Section 409A(b) of the Code, and (y) in no
event shall any assets of the trust contemplated by this paragraph at any time
be located or transferred (within the meaning of Section 409A(b) of the Code)
outside of the United States.
     4.6 Payment Obligations Absolute. Upon a Change of Control, subject to
Section 4.4(a) of this Plan B, the obligations of the Company to pay or provide
the Change of Control Separation Benefits described in Section 4.3 of this Plan
B shall be absolute and unconditional and shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Company and its Affiliates may have
against any Change of Control Participant. In no event shall a Change of Control
Participant be obligated to seek other employment or take any other action by
way of mitigation of the amounts payable to a Change of Control Participant
under any of the provisions of this Plan B, nor shall the amount of any payment
under this Plan B be reduced by any compensation earned by a Change of Control
Participant as a result of employment by another employer. Nothing in this Plan
B shall prevent or limit a Change of Control Participant’s continuing or future
participation in any plan, program, policy or practice provided by the Company
and its Affiliates and for which the Change of Control Participant may qualify,
nor shall anything herein limit or otherwise affect such rights as the Change of
Control Participant may have under any contract or agreement with the Company
and its Affiliates. Amounts which are vested benefits or which a Change of
Control Participant is otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Company or any of
its Affiliates at or subsequent to the Date of Termination shall be payable in
accordance with such plan, policy, practice or program or contract or agreement
except as explicitly modified by this Plan B. Without limiting the generality of
the foregoing, a Change of Control Participant’s resignation under this Plan B
with or without Good Reason, shall in no way affect such Change of Control
Participant’s ability to terminate employment by reason of such Change of
Control Participant’s “retirement” under any compensation and benefits plans,
programs or arrangements of the Company and its Affiliates, including without
limitation any retirement or pension plans or arrangements or to be eligible to
receive benefits under any compensation or benefit plans, programs or
arrangements of the Company and its Affiliates or substitute plans adopted by
the Company or its successors, and any termination which otherwise qualifies as
Good Reason shall be treated as such even if it is also a “retirement” for
purposes of any such plan. Notwithstanding the foregoing, if a Change of Control
Participant receives payments and benefits pursuant to Section 4.3(a) of this
Plan B, such Change of Control Participant shall not be entitled to any
severance pay or benefits under any severance plan, program or policy of the
Company and its Affiliates (including Plan A of this Program), unless otherwise
specifically provided therein in a specific reference to this Plan B.

-27-



--------------------------------------------------------------------------------



 



     4.7 Vesting of Supplemental Retirement Plan Benefit. If a Change of Control
Participant’s employment is terminated under the circumstances set forth in
Section 4.1 of this Plan B, any benefit accrued under the otherwise applicable
terms of the 2005 Supplemental Retirement Plan of General Mills, Inc. shall be
fully vested and nonforfeitable as of his or her Date of Termination, provided,
however, that said Participant is not fully vested in his or her accrued benefit
under the terms of the 2005 Supplemental Retirement Plan of General Mills, Inc.,
is at least a Senior Vice President, and is at least 55 years old on his or her
Date of Termination. This provision potentially operates to accelerate vesting
but does not impact the amount of one’s accrued benefit, when it is paid, or the
payment form, all of which are governed by the otherwise applicable terms of the
2005 Supplemental Retirement Plan of General Mills, Inc.
ARTICLE V
CONFIDENTIALITY AND NON-COMPETITION
     5.1 Confidentiality. As a condition of participation in this Plan B, all
Change of Control Participants agree to abide by the provisions of this
Section 5.1. Each Change of Control Participant will hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its Affiliates, and their
respective businesses, which shall have been obtained by the Change of Control
Participant during the Change of Control Participant’s employment by the Company
or any of its Affiliates and which shall not be or become public knowledge
(other than by acts by the Change of Control Participant or representatives of
the Change of Control Participant in violation of this paragraph). After
termination of the Change of Control Participant’s employment with the Company,
the Change of Control Participant shall not, without the prior written consent
of the Company or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it.
     5.2 Non-Competition. As a condition of participation in this Plan B, all
Change of Control Participants agree (and, at the request of the Company, shall
enter into a separate written agreement) to abide by the provisions of this
Section 5.2 in the event of a termination of employment entitling such Change of
Control Participant to Change of Control Separation Benefits. During the
one-year period immediately following any termination of employment which
entitles a Change of Control Participant to Change of Control Separation
Benefits hereunder, such Change of Control Participant shall not enter into
Competition with the Company. For purposes of this Section, “Competition” means
(i) participating, directly or indirectly, as an individual proprietor, partner,
stockholder, officer, employee, director, joint venturer, investor, lender,
consultant or in any capacity whatsoever (within the United States of America)
in a business in competition with any business conducted by the Company or any
of its Affiliates, with regard to which the Change of Control Participant worked
or otherwise had non-incidental responsibilities or had access to non-incidental
confidential information, while employed by the Company or any of its
Affiliates; provided, however, that such participation shall not include:
(x) the mere ownership of not more than 1% of the total outstanding stock of a
publicly held company; (y) the performance of services for any enterprise to the
extent such services are not performed, directly or indirectly, for, or with
regard to, a business unit of the enterprise in the aforesaid competition; or
(z) any activity engaged in with the prior written approval of the Company; or
(ii) directly or indirectly, recruiting, soliciting or inducing, of any

-28-



--------------------------------------------------------------------------------



 



employee or employees of the Company or any of its Affiliates to terminate their
employment with, or otherwise cease their relationship with, the Company or any
of its Affiliates or hiring or assisting another person or entity to hire any
employee of the Company or any of its Affiliates. If any restriction set forth
with regard to Competition is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend over the maximum period of time, range of activities or geographic
area as to which it may be enforceable.
     5.3 No Offset. The Company may require that a Change of Control Participant
affirm the requirements of this Article V in connection with receipt of Change
of Control Separation Benefits hereunder, provided that in no event shall an
asserted violation of the provisions of this Article V constitute a basis for
deferring or withholding any amounts otherwise payable to a Change of Control
Participant under this Plan B.
ARTICLE VI
MISCELLANEOUS
     6.1 Successors. This Plan shall bind any successor of the Company, its
assets or its businesses (whether direct or indirect, by purchase, merger,
consolidation or otherwise), in the same manner and to the same extent that the
Company would be obligated under this Plan B if no succession had taken place.
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and to honor this Plan B in the
same manner and to the same extent that the Company would be required to honor
it if no such succession had taken place. The term “Company,” as used in this
Plan B, shall mean the Company as hereinbefore defined and any successor or
assignee to the business or assets which by reason hereof becomes bound by this
Plan B.
     6.2 Amendment and Termination. The Plan may be terminated or amended in any
respect by resolution adopted by the Committee, provided, that this Plan B may
not, without the consent of all Change of Control Participants, be terminated or
amended in any manner which would adversely affect the rights or potential
rights of Change of Control Participants unless (i) such termination or
amendment takes effect only upon the first anniversary of its adoption (and
becomes null and void in the event of a Change of Control prior to such first
anniversary) and (ii) such termination or amendment is not adopted in connection
with, in anticipation of, during the six-month period prior to, or during the
two-year period (or such longer period as is necessary to ensure that all
potential obligations under this Plan B have been satisfied) following a Change
of Control.
     6.3 Legal Fees. The Company agrees to pay as incurred (within 10 days
following the Company’s receipt of an invoice from the applicable Change of
Control Participant), at any time from the date of a Change of Control through
such Change of Control Participant’s remaining lifetime (or, if longer, through
the 20th anniversary of the Change of Control), to the full extent permitted by
law, all legal fees and expenses which a Change of Control Participant may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company, such Change of Control Participant or others of the validity or
enforceability of, or

-29-



--------------------------------------------------------------------------------



 



liability under, any provision of this Plan B or any guarantee of performance
thereof (including as a result of any contest by the Change of Control
Participant about the amount of any payment pursuant to this Plan B), plus in
each case Interest on any delayed payment; provided, however, that in connection
with a contest initiated by a Change of Control Participant related to an
Anticipatory Termination, if a Change of Control has not occurred during the
pendency of such contest relating to an Anticipatory Termination (and unless and
until such time as a Change of Control does occur during the 12 months following
the date of such Anticipatory Termination), the Company shall not pay such legal
fees and expenses as incurred, but shall reimburse the Change of Control
Participant for such legal fees and expenses within 30 days following the final
resolution of such contest if the Executive substantially prevails in such
contest. In order to comply with Section 409A, in no event shall payments by the
Company under this Section 6.3 be made later than the end of the calendar year
next following the calendar year in which the applicable fees and expenses were
incurred (or, in connection with a contest related to an Anticipatory
Termination where such fees are reimbursable due to the resolution of such
contest, following the calendar year in which such contest is finally resolved),
provided that the applicable Change of Control Participant shall have submitted
an invoice for such fees and expenses at least 10 days before the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred (or, in connection with a contest related to an Anticipatory
Termination where such fees are reimbursable due to the resolution of such
contest, following the calendar year in which such contest is finally resolved).
The amount of such legal fees and expenses that the Company is obligated to pay
in any given calendar year shall not affect the legal fees and expenses that the
Company is obligated to pay in any other calendar year, and a Change of Control
Participant’s right to have the Company pay such legal fees and expenses may not
be liquidated or exchanged for any other benefit.
     6.4 Compliance With Law. Notwithstanding anything else contained herein,
the Company shall not be required to make any payment or take any other action
prohibited by law, including, but not limited to, any regulation, directive, or
order of federal or state regulatory authorities.
     6.5 Notices. If notice is to be provided to the Company pursuant to the
terms of this Plan B, such notice shall be delivered to the Senior Vice
President of Human Resources, or if otherwise designated, the senior human
resources officer of the Company.
     6.6 Employment Status. This Plan does not constitute a contract of
employment or impose on any Change of Control Participant, the Company, or any
Affiliate of the Company any obligation to retain any Change of Control
Participant as an employee.
     6.7 Tax Withholding. The Company may withhold from any amounts payable
under this Plan B such Federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.
     6.8 Construction. The invalidity or unenforceability of any provision of
this Plan B shall not affect the validity or enforceability of any other
provision of this Plan B, which shall remain in full force and effect, and any
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The captions of
this Plan B are not part of the provisions hereof and shall have no force or
effect. Neither a

-30-



--------------------------------------------------------------------------------



 



Change of Control Participant’s nor the Company’s failure to insist upon strict
compliance with any provision of this Plan B or the failure to assert any right
a Change of Control Participant or the Company may have hereunder, including,
without limitation, the right of the Change of Control Participant to terminate
employment for Good Reason, shall not be deemed to be a waiver of such provision
or right or any other provision or right of this Plan B.
     6.9 Governing Law. This Plan B is not subject to ERISA. This Plan B shall
be governed by and construed in accordance with the laws of the State of
Minnesota, without reference to principles of conflict of laws.
     6.10 Section 409A. This Plan B is intended to comply with the requirements
of Section 409A of the Code or an exemption or exclusion therefrom and shall in
all respects be interpreted and administered in accordance with Section 409A of
the Code. If any provision of the Plan would otherwise conflict with or
frustrate this intent, that provision will be interpreted and deemed amended so
as to avoid the conflict. Each payment under this Plan B shall be treated as a
separate payment for purposes of Section 409A of the Code. In no event may a
Participant, directly or indirectly, designate the calendar year of any payment
to be made under this Plan B. All reimbursements and in-kind benefits provided
under this Plan B shall be made or provided in accordance with the requirements
of Section 409A of the Code, including, without limitation, that (i) in no event
shall reimbursements by the Company under this Plan B be made later than the end
of the calendar year next following the calendar year in which the applicable
fees and expenses were incurred, provided, that the applicable Participant shall
have submitted an invoice for such fees and expenses at least 10 days before the
end of the calendar year next following the calendar year in which such fees and
expenses were incurred; (ii) the amount of in-kind benefits that the Company is
obligated to pay or provide in any given calendar year shall not affect the
in-kind benefits that the Company is obligated to pay or provide in any other
calendar year; (iii) the applicable Participant’s right to have the Company pay
or provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit; and (iv) in no event shall the Company’s
obligations to make such reimbursements or to provide such in-kind benefits
apply later than the applicable Participant’s remaining lifetime (or if longer,
through the 20th anniversary of the Date of Termination).

-31-



--------------------------------------------------------------------------------



 



Appendix A of Plan B

              Change of Control     Change of Control Participant   Multiple  
Outplacement Maximum
 
       
 
 

-32-